                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TINA BARNETT,                                               CIVIL ACTION
                     Plaintiff,

              v.

LOWES HOME CENTERS, LLC,                                    NO. 18-2064
             Defendants.

                                            ORDER

       AND NOW, this 4th day of March, 2019, upon consideration of Defendant’s Motion for

Summary Judgment and support thereof (ECF Nos. 30 & 35), and Plaintiff’s opposition thereto

(ECF Nos. 33 & 39), IT IS HEREBY ORDERED that Defendant’s Motion is GRANTED IN

PART AND DENIED IN PART, as follows:

            1. Defendant’s Motion for Summary Judgment as to the disparate treatment and
                hostile work environment claims in Count I and Count II of Plaintiff’s Amended
                Complaint is GRANTED. The disparate treatment and hostile work
                environment claims in Count I and Count II of Plaintiff’s Amended Complaint
                are DISMISSED;
            2. Defendant’s Motion for Summary Judgment as to the retaliation claims based
                on the 2014 Incident in Count I and Count II of Plaintiff’s Amended Complaint
                is GRANTED. The retaliation claims based on the 2014 Incident in Count I
                and Count II of Plaintiff’s Amended Complaint are DISMISSED;
            3. Defendant’s Motion for Summary Judgment as to the retaliation claim based on
                the 2015 Incident in Count I of Plaintiff’s Amended Complaint is DENIED;
            4. Defendant’s Motion for Summary Judgment as to the retaliation claim based on
                the 2015 Incident in Count II of Plaintiff’s Amended Complaint is GRANTED.
                The retaliation claim based on the 2015 Incident in Count II of Plaintiff’s
                Amended Complaint is DISMISSED;
5. Defendant’s Motion for Summary Judgment as to the retaliation claims based
   on the 2017 Complaint in Count I and Count II of Plaintiff’s Amended
   Complaint are DENIED;
6. Defendant’s Motion for Summary Judgment as to the claims in Count III
   (Family and Medical Leave Act) and Count IV (Americans with Disabilities
   Act) of Plaintiff’s Amended Complaint is GRANTED. The claims in Count III
   and Count IV of Plaintiff’s Amended Complaint are DISMISSED.




                                     BY THE COURT:


                                     /s/Wendy Beetlestone, J.

                                     _______________________________
                                     WENDY BEETLESTONE, J.




                                 2
